DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 04/18/2022 to the Office Action mailed on 01/19/2022 is acknowledged.

Claim Status
Claims 1-16 and 18-26 are pending. 
Claims 1, 18, 23, 25, and 26 are currently amended. 
Claims 17 and 27 are canceled. 
Claims 1-16 and 18-26 have been examined.
Claims 1-16 and 18-26 are rejected.

Priority
	Priority to application 62/901967 filed on 09/18/2019 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments. 
Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments

The rejection of claims 1-4, 10-12, 19, 20, and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide, their interaction with poly(vinyl alcohol) and rheological behaviour of the gels, Published 04/2004) is withdrawn in view of the amendments.
The rejection of claims 1-4, 10-15, 19, 20, and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Self-healing hydroxypropyl guar gum/poly (acrylamide-co-3- acrylamidophenyl boronic acid) composite hydrogels with yield phenomenon based on dynamic PBA ester bonds and H-bond, Published 10/28/2018) is withdrawn in view of the amendments.
The rejection of claim 27 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent Application Publication 2019/0235277 A1, Published 08/01/2019) is moot since the claims are canceled.
The rejection of claims 1-12 and 19, 20, 22, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent Application Publication 2019/0235277 A1, Published 08/01/2019) is withdrawn in view of the amendments.

Withdrawn and New Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 21 and 23 under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide, their interaction with poly(vinyl alcohol) and rheological behaviour of the gels, Published 04/2004) is withdrawn in view of the amendments.
The rejection of claims claim 17 under 35 U.S.C. 103 as being unpatentable over Lu et al. (Self-healing hydroxypropyl guar gum/poly (acrylamide-co-3- acrylamidophenyl boronic acid) composite hydrogels with yield phenomenon based on dynamic PBA ester bonds and H-bond, Published 10/28/2018) is moot since the claims are canceled.
The rejection of claims 16, 17, 21 and 23 under 35 U.S.C. 103 as being unpatentable over Lu et al. (Self-healing hydroxypropyl guar gum/poly (acrylamide-co-3- acrylamidophenyl boronic acid) composite hydrogels with yield phenomenon based on dynamic PBA ester bonds and H-bond, Published 10/28/2018) is withdrawn in view of the amendments.
The rejection of claims 21 and 23 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2019/0235277 A1, Published 08/01/2019) is withdrawn in view of the amendments.
The rejection of claims 24 and 25 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2019/0235277 A1, Published 08/01/2019) as applied to claims 1-12 and 19- 23, 26 and 27 above, and further in view of Winterton et al. (US Patent Application Publication 2006/0251696 A1, Published 11/09/2006) is withdrawn in view of the amendments.
The rejection of claims 27 under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 4559186, Published 12/17/1985) in view of Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide, their interaction with poly(vinyl alcohol) and rheological behaviour of the gels, Published 04/2004) is moot since the claims are canceled.
The rejection of claims 1-4, 10-12, 19, 20, and 22 under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 4559186, Published 12/17/1985) in view of Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide, their interaction with poly(vinyl alcohol) and rheological behaviour of the gels, Published 04/2004) is withdrawn in view of the amendments.
The rejection of claims 24 and 25 under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 4559186, Published 12/17/1985) in view of Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide, their interaction with poly(vinyl alcohol) and rheological behaviour of the gels, Published 04/2004) as applied to claims 1-4, 10-12, 19, 20, 22 and 27 above, and further in view of Winterton et al. (US Patent Application Publication 2006/0251696 A1, Published 11/09/2006) is withdrawn in view of the amendments.

This is a new ground of rejection necessitated by the amendment to the claims.
Claim(s) 1-16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramaniam et al. (In vitro microbiological evaluation of polyvinyl alcohol-based ocular inserts of Ciprofloxacin hydrochloride, Published 2006) in view of Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide their interaction with poly(vinyl alcohol) and rheological behavior of the gels, Published 04/2004) and Linhardt et al. (US Patent Application Publication 2009/0173044 A1, Published 07/09/2009).
The claims are directed to ocular insert comprising a hydrogel material having a crosslinked polymeric material of at least one arylborono-containing hydrophilic copolymer and least one mucoadhesive polymer having repeating units of 1,2-diol, 1,3-diol, alpha-hydroxycarboxylic acid, and/or beta-hydroxycarboxylic acid moiety such as poly(vinyl alcohol); wherein the hydrogel has an on-eye dissolution time of 4-24 hours and the ocular insert being stored in a aqueous solution having a pH of from about 7.5-9.0 in a sealed and sterilized package. 
Balasubramaniam et al. teach soluble ocular inserts of ciprofloxacin hydrochloride using high and low molecular weight polyvinyl alcohol alone and in various combinations having antimicrobial effect (title and abstract). The low molecular weight PVA is 14,000 and the high molecular weight PVA is 125,000 (Preparation of ocular inserts). BPC1, BPC2, and BPC3 have 100% high molecular weight PVA with 500, 300, and 200µg of CPH (Table 1). These ocular inserts have approximately 100% release of drug within 24 hours (Figure 1). 
Balasubramaniam et al. lacks a teaching wherein the PVA in the ocular insert is crosslinked with an arylborono-containing hydrophilic copolymer. Balasubramaniam et al. also lacks a packaging solution. 
Ivanov et al. teach crosslinking polyvinylalcohol (PVA) by boronate-containing copolymer of N,N- dimethylacrylamide(DMAA) and 9 mol% N-acryloyl-m-aminophenylboronic acid(NAAPBA) having a molecular weight of 19,000 g/mol is more effective than crosslinking with borate and results in shape stability of the gel (abstract).
Linhardt et al. teach packaging system for the storage of an ophthalmic device is provided comprising a sealed container containing one or more unused ophthalmic devices immersed in an aqueous packaging solution comprising a substantially water-soluble silicone-containing surfactant, wherein the solution has an osmolality of at least about 200 mOsm/kg, a pH of about 6 to about 9 and is heat sterilized (paragraph 0014). The ophthalmic device can be an ocular insert (paragraph 0022). The ophthalmic device can be formed from material hydrophilic per se such as polyvinyl alcohol (paragraph 0024). The solution provides a coating on the surface of device to improve the lubricity of the device (paragraph 0019). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to crosslink the PVA of the ocular insert taught by Balasubramaniam et al. with NAAPBA and have a reasonable expectation of success. One would have been motivated to do so in order to provide stability to the ocular insert of Balasubramaniam et al.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to package the ocular insert of Balasubramaniam et al. and have a reasonable expectation of success. One would have been motivated to do so in order improve the lubricity of the device. 
Therefore, the instant claims are rendered obvious by the teachings of the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617